Citation Nr: 0021010	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-06 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
anxiety disorder.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from August 1961 to May 
1965 and from November 1990 to July 1991.

This appeal arose from a May 1995 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied a claim of entitlement to 
service connection for an anxiety disorder.  In May 1998, the 
RO issued a decision which denied service connection for PTSD 
and which refused to reopen the claim for service connection 
for an anxiety disorder.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for an 
anxiety disorder by a rating action issued in November 1991.  
The veteran failed to submit a timely notice of disagreement 
with this decision.

2.  The report of a November 1993 VA examination bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or with evidence previously assembled is so 
significant it must be considered in order to decide fairly 
the merits of the claim.

3.  The new evidence includes a medical opinion that the 
veteran's preexisting nervous condition may have been 
exacerbated by his second period of service.

4.  The evidence of record includes a medical opinion that 
the veteran suffers from PTSD related to his experiences in 
the Persian Gulf.



CONCLUSIONS OF LAW

1.  The RO's November 1991 decision denying service 
connection for an anxiety disorder is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).

2.  The evidence submitted since the November 1991 denial is 
new and material; thus, the requirements to reopen the claim 
of entitlement to service connection for an anxiety disorder 
have been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

3.  The veteran's claim for entitlement to service connection 
for an anxiety disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The veteran's claim for entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for an 
anxiety disorder

The issue before the Board of Veterans' Appeals (Board) is 
whether the veteran has submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
an anxiety disorder.  In November 1991, the RO, after 
reviewing the service medical records and the report of a 
September 1991 VA examination, concluded that the veteran's 
anxiety had preexisted service and had not been aggravated by 
that service.  He was notified of this decision by a letter 
dated December 23, 1991; however, he failed to submit a 
timely notice of disagreement, and the decision became final.  
38 U.S.C.A. § 7105 (West 1991).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(c), absent submission of new and material evidence, 
the claim may not thereafter be reopened or readjudicated by 
VA.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the claim may then be evaluated 
on the merits after ensuring that the duty to assist pursuant 
to 38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999).

Pertinent evidence associated with the claims file since the 
November 1991 denial includes the report of a VA examination 
conducted in November 1993.  Specifically, this examination 
indicated that the veteran suffered from anxiety which had 
clearly preexisted his service in the Persian Gulf.  However, 
it also noted that it was possibly exacerbated by his service 
in the Gulf.  This examination bears directly and 
substantially upon the specific matter under consideration, 
and was not considered by the RO when it made its rating 
decision in November 1991.  Moreover, it is so significant 
that it must be considered to decide fairly the merits of the 
claim.  The examination report therefore constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), and the Board 
is required to reopen the previously denied claim of 
entitlement to service connection for an anxiety disorder.

The Board must now determine whether the veteran's claim is 
well grounded.  Under the applicable criteria, service 
connection may be granted for a disability the result of 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  A preexisting injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (1999).

To establish that his claim is well grounded, the veteran 
must produce competent evidence of a current disability; a 
disease or injury which was incurred in service; and a nexus 
between the disease or injury and the current disability.  
Epps v. Gober, 126 F3d 1464, 1469 (Fed. Cir. 1997).  In this 
case, the veteran has asserted that his anxiety symptoms 
worsened after his return from service in the Gulf.  
Considering these assertions, which are considered credible 
for the purpose of determining well groundedness, in 
conjunction with the November 1993 VA examination results, it 
is found that the claim is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  The Board also finds 
that additional development by the RO is needed before the 
Board can proceed in adjudicating the veteran's claim on the 
merits.


II.  Service connection for PTSD

The veteran contends that service connection is warranted for 
PTSD.  He stated that he suffers from nightmares and 
recollections of his traumatic experiences that occurred 
during his service in the Persian Gulf.  

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).

Initially, the Board must determine whether the veteran has 
submitted a well grounded claim as required by 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive, it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the inservice 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, presuming the truthfulness of the evidence for 
the purpose of determining whether the claim is well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21, (1993), 
for the reasons stated below, it is found that this claim is 
plausible.

The evidence of record contains the veteran's assertions that 
he was exposed to stressors during his service in the Gulf.  
These included being subjected to SCUD missile attacks, 
seeing dead bodies being mishandled, and witnessing an 
American barracks being destroyed in an attack.  He stated 
that he currently experiences nightmares about these events.  
In July 1997, the veteran's private physician stated that, 
after several years of treatment, it was his opinion that the 
veteran did suffer from PTSD related to his service in the 
Gulf.  

"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself."  Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).

After reviewing the evidence of record, the Board observes 
that there is competent (i.e., medical) evidence suggesting 
that the veteran currently suffers from PTSD related to his 
period of service in the Persian Gulf.  This evidence, 
coupled with the veteran's assertions, indicates that the 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board also finds that additional development 
by the RO is needed before the Board can proceed in 
adjudicating the claim on the merits.


ORDER

Having submitted new and material evidence, as well as a well 
grounded claim, the veteran's claim for entitlement to 
service connection for an anxiety disorder is reopened, and 
to this extent only, granted.

Having presented evidence of a well grounded claim for 
service connection for PTSD, and to this extent only, the 
claim is granted.


REMAND

Once a veteran has submitted a well grounded claim, VA has a 
duty to assist him in developing his claim.  In this case, VA 
assistance is necessary as there are outstanding medical 
records and further medical opinion is needed to fairly 
decide the merits of his claims.

In reviewing the evidence, it is clear that many records from 
his private treating physician have not been associated with 
the claims folder.  These should be obtained prior to a final 
determination of his claim.  Moreover, the RO should attempt 
to obtain more detailed information from the veteran 
concerning his claimed inservice stressors in order to 
determine if they can be corroborated.  It is also found that 
a VA examination would be helpful in ascertaining a 
definitive diagnosis and in establishing its relationship to 
his period of service.  

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he sign and return a consent 
form authorizing the release to VA of all 
treatment records held by Dr. Matos.  
Once this authorization has been 
received, the RO should contact Otsenre 
E. Matos, M.D., 5330 George Street, New 
Port Richey, Florida 34652 and request 
that he provide copies of all the 
veteran's treatment records.

2.  The RO should contact the veteran and 
request that he provide a detailed 
statement concerning his claimed 
stressors.  This should include names, 
dates and locations of all claimed 
incidents.  He should specify the dates 
and locations concerning SCUD missile 
attacks, including the attack that 
reportedly destroyed an American 
barracks.  

3.  If specific information is received 
from the veteran, the RO should forward 
the information to the U.S. Armed 
Services Center for Research of Unit 
Records (ASCRUR), 7798 Cissna Road, Suite 
101, Springfield, Virginia 22150-3197, 
and request that they attempt to verify 
the claimed stressors.  If the stressors 
cannot be verified, the ASCRUR should so 
state for the record.  

4.  The RO should afford the veteran a VA 
psychiatric examination by a qualified 
physician.  The examiner should render an 
opinion as to whether any diagnosed 
anxiety disorder increased in severity 
during the veteran's service in the 
Persian Gulf.  A complete rationale for 
the opinion expressed must be provided.  
All indicated special studies must be 
accomplished.  The claims folder must be 
made available to the examiner to review 
in conjunction with the examination so 
that the veteran's entire medical history 
can be taken into consideration, and the 
examiner is asked to indicate in the 
examination report that the claims file 
has been reviewed.  

5.  If, and only if, the veteran's 
stressors are verified, the RO should 
afford the veteran a complete VA PTSD 
examination.  The examiner must 
specifically link any PTSD symptoms to a 
verified stressor.  All indicated special 
studies deemed necessary must be 
accomplished.  The claims folder must be 
made available to the examiner to review 
in conjunction with the examination, and 
the examiner is asked to indicate in the 
examination report that the claims file 
has been reviewed.

6.  Once the above-requested development 
has been completed, the RO must 
readjudicate the veteran's claims for 
service connection for an anxiety 
disorder and for PTSD.  If either of the 
decisions remain adverse to the 
appellant, he and his representative must 
be provided an appropriate supplemental 
statement of the case, and an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals


 



